Case 4:12-cv-00239-MW-CAS Document 320 Filed 02/27/19 Page 1 of 3




       UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

PRISON LEGAL NEWS,

              Plaintiff,

v.                                        Case No. 4:12cv239-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of Corrections,

           Defendant.
__________________________/

  ORDER DENYING DEFENDANT’S MOTION FOR COSTS

       Plaintiff raised two claims against Defendant 1 in this case:

(1) unconstitutional censorship under the First Amendment, and

(2) violation of the Fourteenth Amendment per “[Defendant’s]

failure and refusal to provide Plaintiff with constitutionally

required notice and an opportunity to be heard and/or protest the

decision each time Plaintiff’s publications are censored.” ECF No.

14, at 11, 13. This Court ruled in favor of Defendant on the first

claim and in favor of Plaintiff on the second claim. ECF No. 251.



       1  The claims were originally brought against Kenneth S. Tucker in his
official capacity as Secretary of the Florida Department of Corrections. ECF
No. 14, at 11, 13. Mr. Tucker has since been replaced by Mark S. Inch. See ECF
No. 318.
                                      1
Case 4:12-cv-00239-MW-CAS Document 320 Filed 02/27/19 Page 2 of 3



The Eleventh Circuit affirmed on appeal, ECF No. 300, and the

Supreme Court denied review, ECF No. 314. Defendant now moves

for costs. ECF No. 313.

      The Federal Rules of Civil Procedure provide that “[u]nless

a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees—should be allowed to the

prevailing party.” Fed. R. Civ. P. 54(d)(1). Although Plaintiff lost

on its First Amendment claim, this Court nonetheless concludes

that Plaintiff is the prevailing party because it obtained relief on

its Fourteenth Amendment claim. See generally 10 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2667

(4th ed. & Nov. 2018 update) (“[A] claimant who has obtained some

relief usually will be regarded as the prevailing party even though

the party has not sustained all his claims.”); accord Head v.

Medford, 62 F.3d 351, 354 (11th Cir. 1995). To the extent this

Court has discretion to hold that Defendant is also a prevailing




                                 2
Case 4:12-cv-00239-MW-CAS Document 320 Filed 02/27/19 Page 3 of 3



party, 2 or otherwise award Defendant costs as a nonprevailing

party, 3 this Court declines to exercise such discretion.

       Accordingly,

       IT IS ORDERED:

       Defendant’s amended, renewed motion to tax costs, ECF No.

313, is DENIED.

       SO ORDERED on February 27, 2019.

                             s/Mark E. Walker
                             Chief United States District Judge




       2 But see Shum v. Intel Corp., 629 F.3d 1360, 1367 (Fed. Cir. 2010)
(“[E]ven in mixed judgment cases, punting is not an option; Rule 54 does not
allow every party that won on some claims to be deemed a ‘prevailing party.’
For the purposes of costs and fees, there can be only one winner. A court must
choose one, and only one, “prevailing party” to receive any costs award.”).

       3 See generally 10 Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 2667 (4th ed. & Nov. 2018 update) (noting that “[i]n
some cases [involving mixed success], the court will apportion costs among the
parties”); but see Worsham v. United States, 828 F.2d 1525, 1527 (11th Cir.
1987) (“Our precedent confirms that ‘Rule 54(d) does not give the District Court
power to award costs to the nonprevailing party, but only gives that court
discretion to order that each party bear part or all of its own costs.’” (quoting
Three-Seventy Leasing Corp. v. Ampex Corp., 528 F.2d 993, 999 (5th Cir.
1976))).
                                       3
